In a summary proceeding to recover possession of a golf range on the ground that the tenants are holdovers, the appeal is from a final order of the County Court, Putnam County, entered after trial without a jury, awarding to the landlords the delivery of the possession of the property. Order reversed on the law, with costs, and petition dismissed. Findings of fact implicit in the determination below are affirmed. The provision in the lease giving the landlords the right to cancel “ [i]n the event of a bona fide sale of the property hereby leased ” did not become operative upon the sale of five sevenths of the demised premises. (Wilson Sullivan Co. v. International Paper Makers Realty Corp., 307 N. Y. 20, 25; Sautkulis v. Conklin, 1 A D 2d 962; Ewing v. Miles, 12 Tex. Civ. App. 19.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.